DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 02/07/2020.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 21 June 2019 (20190621).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a Continuation In Part application of U.S. application no. 16/569,151 filed on 09/12/2019 now U.S. Patent 11,370,319, which claims priority to Provisional application 62/864,927 filed 21 June 2019. (“Parent Applications”).  See MPEP §201.07[R-08.2017].  In accordance with MPEP §609.02 [R-07.2015] Section A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) [R-08.2017]  (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 [R-07.2015] Section A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “scooter with one wheel” in claims 1 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show a scooter with “one” wheel as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(b) because they are incomplete for the reasons above.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification is objected to under 35 U.S.C. 112, first paragraph, as failing to provide an adequate written description of the invention and as failing to adequately teach how to make and/or use the invention, i.e. failing to provide an enabling disclosure.  While the specification is enabling for a scooter with two wheels, the specification does not reasonably provide enablement for a scooter with either “one” or more than two wheels, i.e. “a plurality” connotes more than “two”.  The Examiner considers there would be an undue experimentation burden of determining at least where to put the solar panels and “how” to cause a “one” or “one hundred” wheeled scooter to be able to “turn” and “chase” the sun as set forth in the specification and in the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a scooter with two wheels, does not reasonably provide enablement for a scooter with one or more than two wheels, i.e. “a plurality more than “two”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims, i.e. “one or more”, “a plurality”;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
As is here, the specification has set forth no direction or working examples of a one wheel scooter capable of being constructed and performing the claimed actions.  It is the Examiners position that because of the “breadth of the claims” a “one wheel” as well as a “three” “four” or even a “one hundred wheeled” scooter is claimed.  However no such scooter is disclosed in the specification as published as US 2020/0398930 A1
“[0004] In general, one aspect disclosed features an electric scooter with one or more wheels, comprising: a frame; a deck assembly attached to the frame and comprising: an upper surface, a solar panel on the upper surface of the deck, and a battery pack electrically connected to the solar panel; an electric motor electrically connected to the battery pack; one or more light sensors; and a control circuit configured to: receive data collected by the one or more light sensors; and in response to the data indicating light being detected, identify a direction towards the light. 

[0050] The electric scooter 100 is depicted in FIG. 1 as having only two wheels. However, it will be appreciated that the disclosed technology applies to scooters having any number of wheels. Furthermore, it will be appreciated that the disclosed technology applies to vehicles other than scooters, and having any number of wheels. 

[0092] In some embodiments, the control component 1530 may be configured to send control signals to various other components of the scooter 100, such as the electric motor 108, one or more of the wheels of the scooter, a steering assembly of the scooter, another suitable component, or any combination thereof.”. 

Because of at least items B-C above the Examiner considers there would be an undue experimentation burden of determining at least where to put the solar panels and “how” to cause a “one” or “one hundred” wheeled scooter to be able to “turn” and “chase” the sun as set forth in the claims.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 recite inter alia “one or more wheels” and “a plurality of wheels” however as explained above, there is insufficient support in the specification or drawings for a scooter with more or less than “two” wheels.
Because the claims fail to at least particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, the claims are vague, indefinite and incomplete.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190248439 A1 to WANG; Zizi in view of US 5894898 A to Catto; Craig C. and further in view of US 20140297072 A1 to Freeman; Benjamin David.

Regarding claim 1 Wang teaches in for example the Figure(s) reproduced immediately below:


    PNG
    media_image1.png
    530
    448
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    525
    519
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    463
    737
    media_image3.png
    Greyscale

and associated descriptive texts an electric scooter 100 with one or more wheels 108/109, comprising: 
a frame 102; 
a deck assembly 106 attached to the frame and comprising: 
an upper surface 106, 
a solar panel 184, and 
a battery pack 146 electrically connected to the solar panel; 
an electric motor 134 electrically connected to the battery pack; 
one or more light sensors 136 and 195 in para:
“[0129] The locomotion unit 180 provides an autonomous control of the electric scooter 100. The emergency brake unit 194 uses the Short Range Light detection and ranging (LIDAR) unit 196 for detecting obstacles. The short range LIDAR camera 198 is used to detect human presence and obstacles.”; and 

a control circuit configured to: 
receive data collected by the one or more light sensors; and 
in response to the data indicating light being detected by the LIDAR, identify a direction towards the light of the obstacle detected in paras:
“[0130] The electric scooter 100 uses LIDAR 196 to navigate safely through environments using rotating laser beams. There is a plurality of holes at the casing 144 facing the front providing windows 197 for emitting pulses of laser beam (600 to 1550 nm) and detecting a return signal by a hole mirror or a beam splitter. Alternatively, photodetector and receiver electronics can be used, for example, solid state photodetectors, such as silicon avalanche photodiodes, or photomultipliers.
[0131] Upon detection of obstacles or human, the disc brake unit 164 will be activated to slow down or to halt. This is determined by the software algorithm that is programmed in the MCU 162. Alternatively, the software algorithm may instruct the power unit to switch off the electrical supply to the electric motor 134.“.  

Wang does not appear to expressly disclose:
A. a solar panel on the upper surface of the deck, 
B. one or more light sensors; and 
C. a control circuit configured to: 
receive data collected by the one or more light sensors; and 
in response to the data indicating light being detected, identify a direction towards the light.  

Regarding item A above and in analogous art Catto teaches it was known for a scooter to have a solar panel on the upper surface of the deck in for example the Figure(s) and associated descriptive texts below:


    PNG
    media_image4.png
    530
    436
    media_image4.png
    Greyscale
  


The combination of the known elements is achieved by a known method of providing a solar panel on the top of the deck as taught by at least Cato above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the Scooter of Wang would include the solar panel in the location taught by Catto as known in the art for the express benefit of providing more solar power for faster charging. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Catto to and modify the prior art of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding items B and C above the combination of Wang and Catto above does not appear to expressly disclose however Freeman teaches a vehicle with B. one or more light sensors; and 
C. a control circuit configured to: 
receive data collected by the one or more light sensors in claim:
“8. A non-transitory computer-readable storage medium that stores a program for causing a computer to execute a control method for an electric vehicle solar array recharging apparatus comprising; a) a solar panel position calculating unit, b) a light sensor providing information to the processor c) a solar power temporal prediction unit d) a vehicle operation modification evaluation unit and e) wherein said information is based on an evaluation of those costs and benefits of vehicle operation which impact effectiveness of different available solar charging options and f) is directed to said processor to calculate ideal orientation of the solar cells. g) a solar panel repositioning unit which generates signals based on calculations produced by said solar panel position calculating unit, h) wherein said operation modification unit provides information affecting gross behavior of the vehicle i) wherein said processor further monitors environmental safety conditions provided at least in part by said light sensor to determine whether to retract the solar array to the safer undeployed and unexpanded position”.; and 

in response to the data indicating light being detected, identify a direction towards the light in para:
“[0050] The first step in the procedure depicted in figure one is for the driver to input the length of time they plan to remain parked. With that information in mind, the computer will use an outside camera type device to place any nearby objects taller than the lowest deployed solar panel on a form of internal display. Not only will the computer be given preprogrammed knowledge of how the sun is going to move across the sky on any given day, but this will be supplemented by actual observations by a camera type device 10. Related to the above, the computer will also determine how the movement of the sun over this period of time will affect the watts of electricity can be generated by solar panels in various positions. With all this information and considering the mechanisms available to reposition solar panels and raise or lower the vehicle in different ways, the computer will suggest the available parking space which will maximize its ability to generate the most solar electricity possible during the proposed period of time that the vehicle will be parked. It will also suggest the direction of parking within the parking space chosen by the driver which would maximize solar electricity generation over the time when the vehicle is parked. Once the vehicle has been parked, the computer will use the aforementioned information to help it use whatever mechanisms are available to maximize solar electricity generated by orienting the array towards the sun as much as possible.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of using a light sensor to identify a direction towards the light of the sun as taught by at least Freeman above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the camera of the combination of Wang would include the ability to determine the location of the sun light as taught by Freeman as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Freeman to and modify the prior art combination of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.


Claims 2-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190248439 A1 to WANG; Zizi in view of US 5894898 A to Catto; Craig C. and further in view of US 20140297072 A1 to Freeman; Benjamin David as applied to the claims above and further in view of US 20150175024 A1 to Bell; Donna L. et al. (Bell).

Regarding claim 2 and the limitation the electric scooter of claim 1, wherein the control circuit is further configured to: 
in response to the direction being identified, send control signals to the electric motor for moving the electric scooter towards the identified direction for a predetermined distance it is considered that Freeman teaches in para [0050] moving the vehicle a predetermined distance in order to maximize the solar electricity generated.  “Once the vehicle has been parked, the computer will use the aforementioned information to help it use whatever mechanisms are available to maximize solar electricity generated by orienting the array towards the sun as much as possible.”

While it is considered that the combination of Wang teaches moving the scooter as explained above, resort may be had to the teachings of the analogous art Bell wherein it was known to move a vehicle towards an identified direction for a predetermined distance that maximizes solar generation in for example the Figure(s) and associated descriptive texts below:


    PNG
    media_image5.png
    497
    600
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    473
    459
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    488
    617
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    752
    475
    media_image8.png
    Greyscale

“[0029] Referring now to FIGS. 3A-3C with continuing reference to FIG. 2, the solar collector 18 focuses solar rays 24 from the Sun 40 in order to concentrate the solar energy, which may converge at a focal point 44. The solar collector 18 remains stationary relative to the vehicle 10 when the vehicle 10 is parked. As the Sun 40 passes over the solar collector 18, the position of the concentrated solar energy and the focal point 44 changes. The vehicle 10 is capable of adjusting its position relative to the solar collector 18 to ensure that the concentrated solar energy near the focal point 44 falls on the solar panel 14 as the position of the Sun 40 changes.

 [0032] The vehicle 10 adjusts its position in response to the movement of concentrated solar energy and the focal point 44, such that the concentrated solar energy and focal point 44 is always directed onto the solar panel 14. This maximizes the effectiveness of the charging. If the vehicle 10 were to remain stationary relative to the solar collector 18 as the Sun 40 moves relative to the solar collector 18, the concentrated solar energy and focal point 44 would move away from the solar panel 14. Adjusting the position of the electric vehicle 10 thus enhances the effectiveness of charging the vehicle 10. The sunlight stays concentrated on the solar panel 14 of the vehicle 10 throughout the day as the Sun 40 moves across the sky.
[0033] The vehicle 10 may be adjusted utilizing autonomous driving capability. That is, the vehicle 10 can move from the position of FIG. 3A where the vehicle 10 has a portion extending aftward of the solar collector 18 to the position of FIG. 3C where the vehicle has a portion extending forward from the solar collector 18 without direct driver interaction. The vehicle 10 may also be controlled by remote control.“

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of moving a vehicle to maximize the solar charging as taught by at least Freeman and Bell above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the scooter of the combination of Wang would include the ability to autonomously move to maximize the solar power generation as taught by Freeman and Bell as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Bell to and modify the prior art combination of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 3 and the limitation the electric scooter of claim 2, further comprising: one or more proximity sensors see Wang paras [0034] and [0129].  

Regarding claim 4 and the limitation the electric scooter of claim 3, wherein the control circuit is further configured to: 
in response to the one or more proximity sensors detecting an obstacle in the identified direction within the predetermined distance, send control signals to the electric motor to stop moving see Wang para:
“[0131] Upon detection of obstacles or human, the disc brake unit 164 will be activated to slow down or to halt. This is determined by the software algorithm that is programmed in the MCU 162. Alternatively, the software algorithm may instruct the power unit to switch off the electrical supply to the electric motor 134.”.  

Regarding claim 5 and the limitation the electric scooter of claim 1, further comprising: a steering assembly 112 see Wang para:
“[0082] FIGS. 1 to 4 illustrate a first embodiment of an electric scooter 100. In particular FIG. 1, shows the electric scooter from a right side frontal perspective. The electric scooter 100 comprises a framework 102, a control unit 104, a plurality of ground contacting elements 108,109 and an engine 134. The framework 102 further comprises a foot deck 106, a steering unit 112, a carrier 114, a seat unit 110 and a balancing unit 116 (not shown).  

Regarding claim 6 and the limitation the electric scooter of claim 5, wherein the control circuit is further configured to control the steering assembly see Wang para:
“[0118] The microphone 338 provides an audio input to the control unit 104 for learning and processing. The algorithm in the MCU 162 takes the audio input from the microphone 338 and the video/image input from the front camera 304, the back camera 352 and the ahead camera 364 to control the movement of the electric scooter 100 taking evasive manoeuvre if necessary to avoid a collision. The rider can also use the microphone 338 to communicate with the electric scooter 100 orally instead of using the finger to perform entry on the tactile display 148. The angle of the tactile display 148 can be adjusted by the rider.”

Wherein it is understood that in order “to control the movement of the electric scooter 100 taking evasive manoeuvre if necessary to avoid a collision” connotes controlling the steering assemble to manoeuvre the scooter to avoid a collision.  
See also the teachings of Freeman and Bell with regard to autonomous steering systems in the autonomous vehicles.
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of controlling the steering of a scooter to avoid a collision as taught by at least the combination of Wang, Freeman and Bell above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the scooter of the combination of Wang would include the ability to control the steering as taught by Freeman and Bell as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Freeman and Bell to and modify the prior art of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 7 and the limitation the electric scooter of claim 6, wherein the control circuit is further configured to: in response to the direction being identified, send control signals to the steering assembly and the electric motor for moving the electric scooter towards the identified direction for a predetermined distance see the teachings of Freeman and Bell and the obviousness to combine in the rejection of corresponding parts of claims 1-6 above incorporated herein by reference wherein it is understood that the scooter of Wang would be driven the predetermined distance required to maximize the solar power generation.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Freeman and Bell to and modify the prior art of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 8 and the limitation the electric scooter of claim 6, wherein the control circuit is further configured to: in response to an obstacle being detected in the identified direction within the predetermined distance, send control signals to the steering assembly and the electric motor to avoid the obstacle see the rejection of corresponding parts of claim 6 above incorporated herein by reference wherein Wang teaches avoiding obstacles and Freeman and Bell teach identifying the direction of the sun and autonomously moving the vehicle to maximize the solar power generation.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Freeman and Bell to and modify the prior art of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 12 and the limitation the electric scooter of claim 1, wherein the control circuit is further configured to: 
send control signals to the electric motor for moving the electric scooter towards a charging station where a solar panel is installed see the rejection of corresponding parts of claims 1 and 2 above incorporated herein by reference wherein it is understood that Bell teaches moving the vehicle towards the charging station where the Fresnel lenses are installed for the express purpose of maximizing the solar power generation.
  
 Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Freeman and Bell to and modify the prior art of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Claims 9-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190248439 A1 to WANG; Zizi in view of US 5894898 A to Catto; Craig C. and further in view of US 20140297072 A1 to Freeman; Benjamin David as applied to the claims above and further in view of US 20150175024 A1 to Bell; Donna L. et al. (Bell) as applied to the claims above and further in view of US 20160256767 A1 to Cerboneschi; Theodore and the MPEP section 2144.04.V. and VI.

Regarding claim 9 it is considered that the combination of Wang teaches the limitations in the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein one of ordinary skill in the art would find it obvious to provide the deck of the scooter of Wang with a solar panel on the upper surface of the deck, also known as the “floor board” of Catto for the express benefit of producing more solar energy to recharge the battery faster when comparing Figure 1 of Wang and Catto below:

    PNG
    media_image9.png
    406
    372
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    710
    620
    media_image10.png
    Greyscale

 	As shown above, the frame of Wang has an upper surface 106 in Fig. 1; 
Catto shows the deck assembly, i.e. floor board 1 is configured to be lifted out of the frame from above the upper surface of the frame, and is configured to be lowered into the frame from above the upper surface of the frame in Catto Fig. 1 and would be obvious to place the deck assembly solar cell array 12 of Catto on the deck of the scooter of Wang in Fig. 1 above; and 
when the deck assembly is lowered into the opening of the frame, the solar panel is exposed from the upper surface of the frame as shown by the figures above.  

While the combination of Wang teaches the obviousness of placing a solar cell array on the top deck of a scooter, the combination of Wang does not appear to expressly disclose:
the frame has an “opening” and an upper surface; 
the deck assembly is configured to be lifted out of the opening of the frame from above the upper surface of the frame, and is configured to be lowered into the opening of the frame from above the upper surface of the frame; and 
when the deck assembly is lowered into the opening of the frame, the solar panel is exposed from the upper surface of the frame.  

Cerboneschi is in the analogous art of battery powered scooter like devices and teaches in for example, the Figures below:


    PNG
    media_image11.png
    401
    600
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    384
    528
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    395
    634
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    370
    627
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    336
    579
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    426
    391
    media_image16.png
    Greyscale

a frame, i.e. deck 102 that has an “opening” 106 and an upper surface 105 in para:
“[0065] A well 106 can be milled into the top surface 105 of the skateboard deck 102. The battery well can be milled through the cured composite material 112. In some variations, the well 106 can be milled into the blank for the skateboard deck 102. The well 106 can be configured to store one or more components of the powered skateboard. The well 106 can be configured to store a control unit, a battery, or the like.

a deck assembly, i.e. lid, 148, 156, battery 634 is configured to be lifted out of the opening, i.e. well 106 of the frame 102 from above the upper surface of the frame as shown in the figures above, 
and is configured to be lowered into the opening of the frame from above the upper surface of the frame as shown in the figures above wherein it is understood that the battery and lid can be integrated into one piece as shown above and explained in for example, para:
“[0087] In some variations, the battery 130 and the lid 148 can be integrated. The upper surface of the battery 130 can form the lid for the battery well 122. The upper surface of the battery 130 can be coated with grip tape, or the like.”; and 

when the deck assembly, i.e. battery 634 is lowered into the opening (well 106) of the frame 102, the top of the battery 634 is exposed from the upper surface 105 of the frame 102 as shown in the figures above.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of configuring a deck assembly to hold rechargeable batteries as taught by at least Cerboneschi above to distribute the mass of the battery and make the deck aesthetically pleasing in for example para:
“[0005] Some skateboards have been developed that include a power source. The power source may be a gasoline powered engine. Alternatively, the power source may be an electrically-powered motor. Typically, such power sources are appended to the underside of the skateboard deck or rest on top of the skateboard deck. Such power systems adversely affect the distribution of mass and are aesthetically displeasing.”. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the frame of the prior art combination of Wang would include an opening, i.e. a well for storage or an additional battery as taught by Cerboneschi as known in the art.  Further, it would be obvious to provide a solar panel to the top of the battery as taught by Catto for the express benefit of being able to recharge the battery from the sun. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Cerboneschi to and modify the prior art combination of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


While it is considered that the combination of Wang teaches the invention as claimed and explained above, if Applicant is of the opinion that it would not have been obvious to make the solar panel integral and separable with the battery from the frame, reverse the location of the various parts such as the solar panels, batteries connections, etc., duplicate the number of parts such as the solar panels and batteries and rearrange the parts of the prior art references as explained above then resort may be had to the teachings of the MPEP section 2144.04,V. and VI to show it would have been obvious to one of ordinary skill in the art to do so because to no new or unexpected result would be produced from the obvious matter of design choice.  The Examiner has shown how the prior art teaches the benefits of reversing or rearranging the parts by inter alia, integrating the battery into the frame for weight distribution and making it separable for the express purpose of remote charging.  Further the Examiner has shown that “duplicating parts” by adding solar power generation capacity and extra battery capacity has the express benefit of maximizing solar generation and travelling farther or faster from additional battery power capacity.  Accordingly, one of ordinary skill in the art would be motivated to rearrange and integrate the battery and solar panel of Wang into the floorboard as taught by Catto and include a well in the frame as taught by Cerboneschi and even duplicate the number of solar panels, batteries, motors, etc. for the benefits thereof.  It is also considered that reversing the locations of the various parts of the combination of Wang would have no effect on the operation of the scooter because changing the location of the “part” does not change the function of said part.


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP section 2144.04 to and modify the prior art combination of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 10 and the limitation the electric scooter of claim 1, further comprising: 
a first electrical connector, wherein the first electrical connector is electrically coupled to the electric motor; 
wherein the deck assembly comprises a second electrical connector, wherein the second electrical connector is electrically coupled to the battery pack; and 
wherein when joined together, the first and second electrical connectors electrically couple the electric motor and the battery pack see the teachings of Wang with regard to the electrical connections that exist to connect the various components together including the motor and battery in order to effect the use of an electric scooter.   

While it is considered that Wang teaches the claimed limitations, resort may be had to the teachings of Cerboneschi to show it was known for the battery pack 130 and ergo the “deck assembly”, best illustrated in Fig. 3 above to have a battery connector 138 wherein when joined together, the first and second electrical connectors electrically couple the electric motor and the battery pack in para:
“[0077] The battery 130 can be configured to be secured into the battery well 122. The battery 130 can include a battery connector 138. The battery connector 138 can be configured to connect with a complementary connector of a control unit housed within the control unit cavity 124.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of connecting a battery to power a motor in a scooter as taught by at least the combination of Wang and Cerboneschi above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the battery and motor of the combination of Wang would include the connections integral with the battery and lid taught by Cerboneschi as known in the art.  As explained in the rejection of claim 9 above and incorporated herein, the MPEP section 2144.04 teaches that the making the parts separable or integral is obvious because no new or unexpected result is produced and the mere reversal, duplication, and rearrangement of the parts of the combination of Wang would be obvious matter of design choice 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Cerboneschi and the MPEP section 2144.04 to and modify the prior art combination of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 11 and the limitation the electric scooter of claim 10, wherein the first and second electrical connectors become electrically coupled when the removable deck assembly is lowered into the opening of the frame see the rejection of corresponding parts of at least claim 10 above incorporated herein by reference wherein Cerboneschi teaches the claimed limitations in battery connector 138 as shown in Figures 3, 8 and especially figure 9 and the obviousness to combine in the rejections above incorporated herein.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Cerboneschi and the MPEP section 2144.04 to and modify the prior art combination of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 13 the combination of Wang in light of the teachings of the prior art and the MPEP section 2144.04 teaches in the rejection of corresponding parts of at least claims 1 and 9 above incorporated herein by reference the limitations an electric scooter, comprising: 
a frame in Wang Fig. 1 above; 
a steering assembly coupled to the frame to pivot in left and right directions in Wang Fig. 1 above, 
the steering assembly comprises one or more wheels in Wang Fig. 1 above; 
an electric motor coupled to at least one of the wheels; 
wherein the frame comprises an opening configured to receive a removable deck assembly in Cerboneschi Fig. 1 above, 
wherein the removable deck assembly comprises: 
a deck having an upper surface and a lower surface in Cerboneschi Fig. 1 above, 
a solar panel attached to the upper surface in Catto Fig. 1 above, and 
a battery pack is electrically connected to the solar panel in Wang and Catto Fig. 1 above; 
one or more sensors, comprising one or more light sensors in Wang Fig. 1 above, and the teachings of Freeman and Bell above; 
a control circuit in Wang Fig. 1 above configured to: 
receive data collected by the one or more sensors in Wang Fig. 1 and the teachings of Freeman and Bell above; and 
in response to light being detected by the one or more light sensors, determine a target location under the light in Wang Fig. 1 and the teachings of Freeman and Bell above.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Catto, Freeman, Bell, Cerboneschi and the MPEP section 2144.04 to and modify the prior art combination of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 14 and the limitation the electric scooter of claim 13, wherein the control circuit is further configured to: 
in response to the target location being determined, send control signals to the steering assembly and the electric motor to move the electric scooter from a current location to the target location see the rejection of corresponding parts of claims 2-8 and 13 above incorporated herein by reference wherein it is understood that the scooter of Wang is capable of autonomous movement and Freeman and Bell teach moving the vehicle to a location that maximizes solar generation.  Accordingly one of ordinary skill in the art would find it obvious to move the scooter of Wang to a location that also maximizes solar generation.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of at least Freeman and Bell to and modify the prior art combination of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.
 
Regarding claim 15 and the limitation the electric scooter of claim 13, wherein the control circuit is further configured to: 
in response to the target location being determined, determine whether to move to the target location based at least on a distance between the current location and the target location, and a remaining capacity of the battery pack see the teachings of Freeman para:
“[0059] The first step of the procedure depicted in figure three is for the driver to input an onboard computer with the destination they intend to drive to. Using a GPS type system, the computer will calculate the mileage to that destination. The computer will then compare the miles to that destination to the charge of the energy storage devices (or battery array) and consider how much lower the charge will become (counting the probable solar energy output during the drive if there is to be any solar energy output during the drive). If the final projected charge level is low enough to cause potential long-term damage to the battery or lower, then the computer will also calculate the detour distance and time required to go to battery recharging stations on the way to recharge the batteries. If the final projected charge level is only slightly above the charge level that could cause long-term damage to the battery array, the computer will ask the driver to tell it about its next proposed drive and consider that information in the context of future weather and sun movement projections. Using all this knowledge, the computer will alert the driver to the pros and cons of stopping at particular battery recharging stations or of trying to make the trip with no stops. These pros and cons will include the likelihood of long-term damage to the battery array, the amount of potential long term damage and the possibility of actually running out of charge and being unable to continue driving the vehicle. Based on this information, the driver will make the ultimate decision about whether and where to stop for recharging.”.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of determining if there is enough charge in a battery to reach a destination location without causing damage to a battery as taught by at least Freeman above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the “autonomous” scooter of the combination of Wang above would include the ability to autonomously determine if it has enough battery capacity as taught by Freeman to move to a location that maximizes solar collection as taught by Bell without causing permanent damage as taught by Freeman as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of at least Freeman and Bell to and modify the prior art combination of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 16 the combination of Wang in the rejection of corresponding parts of claims 1, 2 and 13 above incorporated herein by reference teaches the limitations the electric scooter of claim 13, wherein in response to the target location being determined, the control circuit is further configured to: 
determine, for each of a plurality of points in time, a location of the electric scooter at the point in time see the teachings of Freeman and especially Bell Figures 3A-C above with regard to determining the location of the sun as it changes throughout the day; 
determine, based on the location of the electric scooter at the point in time and the target location, one or more movements for the electric scooter, wherein each of the movements comprises a direction and a distance see the teachings of Freeman and especially Bell Figures 3A-C above with regard to maximizing solar collection; and 
send, to the steering assembly and the electric motor, control signals for making the one or more movements see the rejection of corresponding parts of claims 1, 2 and 13 above wherein it is understood that Wang teaches inter alia an autonomous scooter that is capable of automated movement including avoiding obstacles to reach a maximum amount of direct sunlight as the solar “target” charging location as taught by Freeman and especially Bell Figures 3A-C.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of at least Freeman and Bell to and modify the prior art combination of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 17 and the limitation the electric scooter of claim 16, wherein: 
the one or more sensors further comprise one or more image sensors, and the control circuit is further configured to: 
detect, based on sensor data collected by the image sensors, an obstacle on a path between the current location and the target location; and 
determine the one or more movements to avoid the detected obstacle see the rejection of corresponding parts of claim 8 above incorporated herein by reference wherein Wang clearly teaches avoiding obstacles by performing “evasive maneuvers”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Catto, Freeman, Bell, Cerboneschi and the MPEP section 2144.04 to and modify the prior art combination of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 18 the combination of Wang teaches in the rejection of corresponding parts of at least claims 1 and 2 above incorporated herein by reference the limitations an electric scooter, comprising: 
a frame in Wang and Catto Fig. 1 above; 
a plurality of wheels coupled to the frame in Wang and Catto Fig. 1 above; 
an electric motor coupled to at least one of the wheels in Wang and Catto Fig. 1 above; 
wherein the frame comprises an opening configured to receive a deck assembly in light of the teachings of Cerboneschi, the MPEP section 2144.04 and Catto Fig. 1 above, wherein the deck assembly comprises: 
a deck having an upper surface and a lower surface in light of the teachings of Cerboneschi, the MPEP section 2144.04 and Catto Fig. 1 above, and  -30-PATENT APPLICATION Attorney Docket No. 50VJ-307462 
a battery pack attached to the lower surface in light of the teachings of Cerboneschi and the MPEP section 2144.04  above; and 
a solar panel electrically connected to the battery pack in light of the teachings of Cerboneschi and the MPEP section 2144.04 as applied to Wang and Catto Fig. 1 above; 
one or more light sensors in Wang Fig. 1 in light of the teachings of Freeman and Bell above; and 
a control circuit configured in Wang and Catto Fig. 1 above to: 
receive data collected by the one or more light sensors in Wang and Catto Fig. 1 and in light of the teachings of Freeman and Bell above; and 
responsive to receiving the data, send control signals to the electric motor for moving the electric scooter from a current location to a target location under the light in Wang and Catto Fig. 1 above in light of the teachings of Freeman and Bell above.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Catto, Freeman, Bell, Cerboneschi and the MPEP section 2144.04 to and modify the prior art combination of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 19 and the limitation the electric scooter of claim 18, further comprising: 
a first electrical connector, wherein the first electrical connector is electrically coupled to the electric motor; 
wherein the battery pack comprises a second electrical connector; 
wherein when joined together, the first and second electrical connectors electrically couple the electric motor and the battery pack; 
wherein the first and second electrical connectors become electrically decoupled responsive to the deck assembly being pivoted upward from the opening of the frame of the electric scooter; and 
wherein the battery pack becomes removable from the electric scooter responsive to the deck assembly being pivoted upward see the rejection of corresponding parts of claims 9-11 above incorporated herein by reference wherein it is understood that in light of the teachings of Cerboneschi and the MPEP section 2144.04 the claimed connectors and limitations would have been obvious matters of design choice.  
  
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Cerboneschi and the MPEP section 2144.04 to and modify the prior art combination of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 20 and the limitation the electric scooter of claim 18, wherein the first and second electrical connectors become electrically coupled responsive to the deck assembly being pivoted downward into the opening of the frame of the electric scooter see the rejection of corresponding parts of claim 19 above incorporated herein by reference wherein it is understood that in light of the teachings of Cerboneschi and the MPEP section 2144.04 it would have been obvious to modify Wang to include the battery and well of Cerboneschi and to attach a solar panel to the top surface of the battery as taught by Catto.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Cerboneschi and the MPEP section 2144.04 to and modify the prior art combination of Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 8-14 of U.S. Patent No. 11370319 in view of US 20190248439 A1 to Wang and US 20160256767 A1 to Cerboneschi; Theodore.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is claiming a solar power panel and the patent is claiming that the electrical connectors are retained by “twisting in opposite directions”. However it is noted that the patented claims 4, 10 and 14 recite that the electrical connectors become coupled when the removable deck is lowered into the opening of the frame which appears in contradistinction to being connected by twisting in opposite directions.  Regardless, the act of making the electrical connection when lowering the batter/deck combo appears to be taught by Cerboneschi as explained in the rejections above and would be obvious to one of ordinary skill in the art.  Further, as explained above, Wang teaches the obviousness of adding a solar panel to a scooter.  As such the combination of Wang and Cerboneschi appears to teach the obviousness of claims 4, 10 and 14 of the patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example:
US 20040216929 A1 to White, Catherine teaches, inter alia a solar powered scooter in for example the Figure below:

    PNG
    media_image17.png
    677
    497
    media_image17.png
    Greyscale

US 20110011657 A1 and US-20130270016-A1 to Donnell; Michael C. teaches, inter alia a solar powered electric scooter in for example the Figures below:

    PNG
    media_image18.png
    509
    455
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    533
    555
    media_image19.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220827